 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT

 6                             EASTERN DISTRICT OF CALIFORNIA
       SHOA ESHRAGHI,
 7                                                        Case No. 1:15-cv-00874-EPG
                              Plaintiff,
 8
                                                          ORDER TO SHOW CAUSE FOR
       v.
 9                                                        FAILURE TO COMPLY WITH COURT
                                                          ORDER REQUIRING DEFENDANT TO
10                                                        PROVIDE STATEMENT OF PAST-DUE
       COMMISSIONER OF SOCIAL SECURITY,                   BENEFITS AWARDED TO PLAINTIFF
11                            Defendant.                  (ECF No. 29)
12
            On February 1, 2019, the Court issued an order directing Defendant, Commissioner of
13
      Social Security, to file, within fourteen days, a statement of past-due benefits awarded to
14
      Plaintiff. (ECF No. 29.) More than fourteen days have passed, and Defendant has not provided
15
      the Court with the required statement of past-due benefits, nor has Defendant requested
16
      additional time to file a statement, or otherwise contacted the Court explaining why Defendant
17
      has not filed the statement. Accordingly, the Court orders Defendant to show cause why
18
      sanctions should not be issued for failure to comply with the Court’s order.
19
            IT IS ORDERED that no later than February 28, 2019, Defendant, Commissioner of
20
      Social Security, shall file a written response to this Order to Show Cause explaining why
21
      Defendant did not comply with the Court’s February 1, 2019, order (ECF No. 29) requiring
22
       Defendant to file a statement of past-due benefits within fourteen days.
23
     IT IS SO ORDERED.
24

25      Dated:     February 20, 2019                          /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
